USPO/MDGA
Sep 2017
TAP 13°

Case 7:09-cr-00022-WLS-TQL Document 43 Filed 08/13/21 Pagelof2

United States District Court

 

Middle District of Georgia

 

ORDER TO DESTROY AND RECORD OF DESTRUCTION OF RELINQUISHED, we
ABANDONED, OR UNCLAIMED MERCHANDISE

  

 

Name of Offender: Solomon B. Kersey

 

Docket Number: 7:09-R-22-001

 

 

Control Number

Quantity

Description of Merchandise

 

K1-18473-20210120-1

1

Maxtor Diamond Max 16 Ext HDD - Serial Number: R2REBDME

 

K2-18173-20210120-1 Item #2

Maxtor Diamond Max 16 External Hard Drive - Serial Number: R2REC6QE

 

K2-18173-20210120-1 Item #3

Maxtor Diamond Max 16 External Hard Drive - Serial Number: R3OAGBWE

 

K2-18173-20210120-1 Item #4

Maxtor Diamond Max 16 External Hard Drive - Serial Number: R2RQXCPE

 

K2-18173-20210120-1 Item #5

Maxtor Diamond Max 16 External Hard Drive - Serial Number: E1PSZ5DE

 

K-18173-20210120-2

MiniScribe Corporation Hard Drive Model Noa. 8450XT - Serial Number:
Unknown

 

K-18173-20210120-3

Acer Hard Drive Model No. ACTSO — Serial Number: COTQ23

 

K-18173-20210120-4

Western Digital HD Model No. WE1200 - Serial Number: WMA8C4303 167

 

K-18173-20210120-5

Dane Electric USB Drive — Serial Number: Unknown

 

K-18173-20210120-6

Kingston Data Traveler USB Drive — Serial Number: Unknown

 

K1-18173-20210120-7

Hitachi External Hard Drive

 

Ki1-18173-20210120-8

Samsung Hard Drive Model SP1203N — Serlal Number: SOOQJIOX175593

 

K4-18173-20210120-8 Item #2

Maxtor HD Model No. Diamond Max Flus 9 — Serial Number: Y62)54HE

 

K1-18173-20210120-8 Item #3

Maxtor HD Model No. Diamond Max Plus 9 — S/N: 7¥250P00622R1

 

K-18173-20210422-1

Xbox — Serial Number 4135422

 

K-18173-20210122-2

Hitachi Hard Drive — Serial Number PAGN7RNA

 

K-18173-20210122-3

Hitachi Hard Drive — Serial Number PAGH3LGE

 

K-18173-20210122-1

IBM Power Supply — Serial Number 11508k820102IZ6MJ49403K

 

K-18173-20210122-2

Kingston Data Traveler USB 32G —Serial Number: Unknown

 

 

 

 

 

 

 
Case 7:09-cr-00022-WLS-TQL Document 43 Filed 08/13/21 Page 2 of 2

 

 

 

Not Applicable 6 Six (6) commercially Produced Pornography DVDs
Not Applicable 6 Six (6) CDs/DVDs containing bestiality pornography
Not Applicable 1 One (1) commercially produced pornography magazine

 

 

 

 

Reason for Request:

Kersey is not allowed to have muitiple devices capable of storing digital media and is not allowed to possess
pornographic material, Kersey voluntarily removed all the above noted items from his home and requested that U.S.
Probation dispose of the items.

 

Method of Destruction:
The U.S, Probation Office will utilize a commercial secure hard drive destruction company for the hard drives.
Other items will be destroyed to prevent further use.

 

I declare under penalty of perjury that the foregoing is true and correct.

VI £) Lower 05/26/2021

U.S. Probation Officer Date

 

ORDER TO DESTROY

 

 

For good and sufficient cause shown to the court, the above noted items are to be destroyed by the United
States Probation Office.

WL sae? [ar Of OFF 2,

United States District Judge Date

 

 

 

 
